DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because ROTATING ELECTRICAL MACHINE and machine side NOT REFERENCED IN FIGS.3, 4 & 5 for clarity (for claim 1) and proper understanding of the invention.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Matsuo (US Pub.No: US 2015/0199376 A1)
As to claim 1, An inverter unit for controlling a rotating electrical machine, the inverter unit comprising:
a switching element unit including switching elements that form an inverter circuit;
a control board that controls switching operation of the switching elements;
a cooler including, inside the cooler, a coolant channel through which a coolant passes; and
an inverter case that contains the switching element unit, the control board, and the cooler, wherein
the inverter case is integrally fixed to a rotating electrical machine case that contains the rotating electrical machine,
the cooler is disposed so as to be in contact with the switching element unit on an opposite side of the switching element unit from the rotating electrical machine side, and
the control board is disposed on the rotating electrical machine side of the switching element unit.
 	(Matsuo teaches (figs.1-11, para. [0028]) an inverter unit 2 (fig.1) for controlling a rotating electrical machine such as an inverter integrated motor 3, the inverter unit 2 comprising:
a switching element unit such as an inverter power module 23 (fig.3, “mounting power semiconductor elements 5…”, see para. [0033]) including switching elements 5a, 5b that form an inverter circuit (see fig.5 of inverter unit 2);
a control board such as a gate driving board 22 (fig.3, para. [0033]) that controls switching operation of the switching elements 5 (5a, 5b, see fig.5);
a cooler such as a heat sink 42 (figs.6, 8-9, para’s [0035]) including, inside the cooler 42, a coolant channel 37 (see fig.8, cooling flow path belt like structure, para. [0036], [0037], [0038] & [0039]) through which a coolant 44 (cooling water) passes; and
an inverter case such as an outer inverter housing (of inverter unit 2, see fig.1) that contains the switching element unit 23 (see figs.3, 6, 8 & 69 & para. [0038]), the control board 22, and the cooler such as the heat sink 42, wherein
the inverter case such as an outer inverter housing (of inverter unit 2, see fig.1) is integrally fixed to a rotating electrical machine case such as motor housing 10 (figs.1-3) that contains the rotating electrical machine 3,
the cooler 42 is disposed so as to be in contact with the switching element unit 23 (figs.6, 8-9) on an opposite side of the switching element unit 23 from the rotating electrical machine side (e.g. top section of motor housing section 10, see figs.8-9), and
the control board such as the gate driving board 22 (fig.3) is disposed on the rotating electrical machine side such as the top side of inverter integrated motor 3 of the switching element unit 23 (see figs.1, 3).)
As to claim 2, The inverter unit according to claim 1, further comprising a current sensor that detects currents flowing through wiring members that connect the inverter circuit to the rotating electrical machine, wherein the current sensor is disposed on the switching element unit side of the control board.
(Matsuo teaches (figs.1-11, para. [0028]) an inverter unit 2 (fig.1) further comprising a current sensor 24 that detects currents flowing through wiring members such as AC lead wires 17a, 17b, 17c (para. [0034]) that connect the inverter circuit (of inverter unit 2, see fig.5) to the rotating electrical machine 3 (figs.1, 2,3, 5), wherein the current sensor 24 is disposed on the switching element unit 23 side of the control board 22, see fig.3.)
As to claim 3, The inverter unit according to claim 2, wherein the wiring members are disposed only in an internal space surrounded by the inverter case and the rotating electrical machine case.
(Matsuo teaches (figs.1-11, para. [0028]) an inverter unit 2 (fig.1) wherein the wiring members 17a, 17b, 17c are disposed only in an internal space surrounded by the inverter housing (outer section of inverter unit 2, figs.1-2) and the rotating electrical machine case such as the motor housing 10, see fig.2).
As to claim 4, The inverter unit according to claim 3, further comprising a capacitor that is electrically connected between a direct- current power supply and the inverter circuit, wherein the capacitor is disposed on an opposite side of the cooler from the switching element unit side.
(Matsuo teaches (figs.1-11, para. [0028]) an inverter unit 2 (figs.1, 5, 8) further comprising a capacitor 21 that is electrically connected between a direct- current power supply 4 (See fig.5) and the inverter circuit (See fig.5), wherein the capacitor 21 (inclusive of the inverter unit 2, see fig.5) is disposed on an opposite side of the cooler such as the heat sink 42 from the switching element unit 23 side (see figs.5, 8-9).)
As to claim 7, The inverter unit according to claim 1, further comprising a capacitor that is electrically connected between a direct-current power supply and the inverter circuit, wherein the capacitor is disposed on an opposite side of the cooler from the switching element unit side.
(Matsuo teaches (figs.1-11, para. [0028]) an inverter unit 2 (figs.1, 5, 8) further comprising a capacitor 21 that is electrically connected between a direct- current power supply 4 (See fig.5) and the inverter circuit (See fig.5), wherein the capacitor 21 (inclusive of the inverter unit 2, see fig.5) is disposed on an opposite side of the cooler such as the heat sink 42 from the switching element unit 23 side (see figs.5, 8-9).)
Allowable Subject-Matter
Claims 5, 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record(s)(closest prior art, Matsuo, (US 2015/0199376 A1) fails to teach (see claims 5, 8) the control board is disposed in a direction intersecting a tangential direction at a point closest to the control board in the rotating electrical machine as viewed in an axial direction.
The prior art of record(s)(closest prior art, Matsuo, (US 2015/0199376 A1) fails to teach (see claims 6, 9) the rotating electrical machine case includes a large diameter part and a small diameter part smaller in diameter than the large diameter part, and of circuit parts mounted on the control board, a most protruding part whose protrusion height from the control board is highest is disposed in the small diameter part.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antony M Paul/
Primary Examiner, Art Unit 2846			07/07/2022